 
 
I 
108th CONGRESS 2d Session 
H. R. 4263 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Frank of Massachusetts (for himself, Ms. Pelosi, Mr. Capuano, Mr. Cooper, Mr. Crowley, Mr. Davis of Alabama, Mr. Delahunt, Mr. Israel, Mrs. Lowey, Mr. Lynch, Mr. McGovern, Mrs. Maloney, Mr. Markey, Mr. Menendez, Mr. George Miller of California, Mr. Nadler, Mr. Neal of Massachusetts, Mr. Olver, Mr. Sabo, Ms. Loretta Sanchez of California, Mr. Sanders, Mr. Sandlin, Mr. Sherman, Mr. Tierney, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To clarify the calculation of per-unit costs payable under expiring annual contributions contracts for tenant-based rental assistance that are renewed in fiscal year 2004. 
 
 
1.Clarification of per-unit costs 
(a)In generalParagraph (1) of the item relating to the Housing Certificate Fund in title II of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2004 (division G of Public Law 108–199; 118 Stat. 372) is amended— 
(1)by inserting in each calendar quarter after and by applying; and 
(2)by inserting in the most recent quarter for which the public housing agency has submitted such actual per unit cost information to the Secretary after actual per unit cost. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply to all expiring section 8 tenant-based annual contributions contracts renewed pursuant to the paragraph referred to in subsection (a), whether such renewal occurs before, on, or after the date of the enactment of this Act. 
 
